Title: To James Madison from Peter S. Du Ponceau, 21 May 1825
From: Du Ponceau, Peter S.
To: Madison, James


        
          Dear Sir
          Philadelphia 21st. May 1825
        
        I beg leave to introduce to your acquaintance & that of Mrs Madison, the bearer of this letter, Count Charles Vidua, of Turin. Altho’ belonging to one of the first & most influential families of his own Country, he has Spent his Youth in travelling thro’ the various parts of the old Continent, in order to add Experience to those acquirements which he owes to an excellent Education. He is now on a Tour thro’ the United States, not So much with a view to explore inanimate Nature, but to become acquainted with the distinguished men who have made this Country what it is, & given Solidity to the Edifice of our excellent Constitution. Among those you Stand So highly distinguished, that I have thought it my duty to give him this letter of introduction, which will be of little avail, when after a few moments conversation with him you will have been enabled to form your own Judgment of his merits. I beg you will remember me respectfully to Mrs Madison. I have the honor to be with the highest respect Dear Sir Your most obed. hum. servt
        
          Peter S, du Ponceau
        
      